

Exhibit 10.24



ONE GAS, INC.


PERFORMANCE UNIT AWARD AGREEMENT


This Performance Unit Award Agreement (this “Agreement”) is made and entered
into as of February 16, 2016 (the “Grant Date”) by and between ONE Gas, Inc., an
Oklahoma corporation (the “Company”) and [EMPLOYEE NAME] (the “Participant”).


WHEREAS, the Company has adopted the ONE Gas, Inc. Equity Compensation Plan (the
“Plan”) pursuant to which Performance Unit Awards may be granted; and


WHEREAS, the Executive Compensation Committee of the Board of Directors (the
"Committee") has determined that it is in the best interests of the Company to
grant the Performance Unit Award provided for herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.
Grant of Performance Units.



1.1    The Company hereby grants to the Participant an award consisting of
[NUMBER] Performance Units (“Performance Units” or the “Award”) on the terms and
conditions set forth in this Agreement, the Notice of Performance Unit Award and
Agreement dated February 16, 2016, a copy of which is attached hereto and
incorporated herein by reference, and the Plan. The Performance Units are
contingently awarded and will be earned if and only to the extent that the
performance goal described on Exhibit A (the “Performance Goal”) is met and
vested and distributable only if other conditions in this Agreement are met.
Each Performance Unit represents the right to receive one share of the Company’s
common stock (“Share”) or, at the Company’s option, an amount of cash as set
forth in Section 6.2, in either case, at the times and subject to the conditions
set forth herein. The number of Performance Units set forth above is equal to a
target number of Shares that the Participant will earn for 100% achievement of
the Performance Goal (the “Target Award”). Capitalized terms that are used but
not defined herein have the meanings set forth in the Plan.


1.2    The Performance Units shall be credited to a separate account maintained
for the Participant on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.


2.Consideration. The Award is granted in consideration of the Participant’s
continued employment with the Company.







--------------------------------------------------------------------------------



3.
Vesting.



3.1    General. Except as provided in this Section 3, subject to Participant’s
continuous employment with the Company during the period beginning on the Grant
Date and ending on February 18, 2019 (the “Performance Period”) and subject to
the terms of this Agreement, the Participant shall vest at the end of the
Performance Period in the number of Performance Units, if any, earned upon, and
certified following, the attainment of the Performance Goal as of the end of the
Performance Period. Any Performance Units that do not vest as of the end of the
Performance Period shall be forfeited. Performance Units that vest pursuant to
the terms of this Agreement, including Sections 3.2 and 3.3 below, are
hereinafter referred to as “Vested Units” and the date upon which the
Performance Units vest is hereinafter referred to as a “Vesting Date.” Unless
and until the Performance Units have vested, Participant will have no right to
receive any Shares subject thereto. Prior to the actual delivery of any Shares,
the Award will represent an unsecured obligation of the Company, payable only
from the Company’s general assets.


3.2    Termination of Employment. If prior to the end of the Performance Period,
the Participant ceases to be employed by the Company on account of the
Participant’s Retirement, Total Disability or death, the Participant will vest
in a pro-rata portion of the Performance Units as of the last day of the
Performance Period if the Performance Goal and requirements of this Agreement
are met as of such date. The pro-rata portion of the Performance Units that vest
will be determined by multiplying (x) the maximum number of Performance Units in
which the Participant could vest, based on the actual level at which the
Performance Goal is attained and certified for the Performance Period, as if the
Participant remained in the employ of the Company through the end of the
Performance Period, by (y) a fraction, which fraction shall be equal to the
number of full months which have elapsed under the Performance Period at the
time of such termination of employment by the number of full months in the
Performance Period. If the Participant’s employment with the Company terminates
prior to the end of the Performance Period for any other reason, Participant
shall immediately forfeit any and all Performance Units that have not vested or
do not vest on or prior to the Participant’s termination date and neither the
Company nor any Subsidiary shall have any further obligations to the Participant
under this Agreement. For purposes of this Agreement, employment with any
Subsidiary of the Company shall be treated as employment with the Company.
Likewise, a termination of employment shall not be deemed to occur by reason of
a transfer of employment between the Company and any Subsidiary. For purposes of
this Agreement:


(a)
“Retirement” means a voluntary termination of employment of the Participant with
the Company by the Participant if at the time of such termination of employment
the Participant has both completed five (5) years of service with the Company
and attained age fifty (50).




2

--------------------------------------------------------------------------------



(b)
“Total Disability” means that the Participant is permanently and totally
disabled and unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, and has established such disability
to the extent and in the manner and form as may be required by the Committee.



3.3    Change in Control. If a Change in Control occurs prior to the end of the
Performance Period and the Participant is employed by the Company at the time of
the Change in Control, but subsequently terminates prior to the end of the
Performance Period based on an involuntary termination (without cause) or a
voluntary termination with "good reason" within 24 months of the Change in
Control date, then the Performance Period will end on the date of the
termination due to the Change in Control and the Performance Units will be
deemed vested at the Target Award level as of the date of the termination due to
Change in Control (the “Change in Control Date”). Good reason includes:
•Demotion or material reduction of authority or responsibility;
•Material reduction in base salary;
•Material reduction in annual incentive or LTI targets;
•Relocation of greater than 35 miles; or
•Failure of the successor company to assume the change-in-control plan.


Notwithstanding the foregoing, the provisions set forth in the Plan applicable
to a Change in Control shall apply to the Award, and in the event of a Change in
Control, the Committee, in its sole discretion and to the extent permitted by
Section 409A, may take such actions as it deems appropriate pursuant to the
Plan. For purposes of this Agreement, the term "Change in Control" shall have
the same meaning as provided in the Plan.


3.4    Certification. Except in the event of a Change in Control, the Committee
shall, within a reasonably practicable time following the end of the Performance
Period, certify to the extent, if any, to which the Performance Goal has been
achieved with respect to the Performance Period and the number of Performance
Units, if any, earned upon attainment of the Performance Goal. Such
certification shall be final, conclusive and binding on the Participant, and on
all other persons, to the maximum extent permitted by law.


4.Transfer Restrictions.


4.1    Except as provided in Section 4.2, during the Performance Period and
until such time as the Shares underlying the Vested Units have been issued, the
Performance Units, related Shares or the rights relating thereto may not be
sold, pledged, assigned, transferred or otherwise disposed of by the Participant
in any manner other than by will or by laws of descent and



3

--------------------------------------------------------------------------------



distribution. Except as provided in Section 4.2, any attempt to sell, pledge,
assign, transfer or otherwise dispose of the Performance Units, related Shares
or the rights relating thereto shall be wholly ineffective and, if any such
attempt is made, the Performance Units, related Shares or the rights relating
thereto will be forfeited by the Participant and all of the Participant's rights
to such units or related Shares shall immediately terminate without any payment
or consideration by the Company.


4.2    Notwithstanding the foregoing, the Participant may transfer any part or
all of the Participant’s rights in the Performance Units to members of the
Participant’s immediate family, or to one or more trusts for the benefit of such
immediate family members, or partnerships in which such immediate family members
are the only partners if the Participant does not receive any consideration for
the transfer. In the event of any such transfer, Performance Units shall
continue to be subject to the same terms and conditions otherwise applicable
hereunder and under the Plan immediately prior to transfer, except that such
rights shall not be further transferable by the transferee inter vivos, except
for transfer back to the Participant. For any such transfer to be effective, the
Participant must provide prior written notice thereof to the Committee and the
Participant shall furnish to the Committee such information as it may request
with respect to the transferee and the terms and conditions of any such
transfer. For purposes of this Agreement, “immediate family” shall mean the
Participant’s spouse, children and grandchildren.


5.Dividend Equivalents. During the Performance Period, the Participant's Account
shall be credited with an amount equal to all ordinary cash dividends (“Dividend
Equivalents”) that would have been paid to the Participant if one Share had been
issued on the Grant Date for each Performance Unit granted to the Participant as
set forth in this Agreement. The Dividend Equivalents credited to the
Participant’s Account will be deemed to be reinvested in additional Performance
Units (or fractional units) and will be subject to the same terms and conditions
as the Performance Units to which they are attributable and shall vest or be
forfeited (if applicable) and settled at the same time as the Performance Units
to which they are attributable. Such additional Performance Units shall also be
credited with additional Dividend Equivalents as any further dividends are
declared.


6.Time and Form of Payment with Respect to Vested Units


6.1    Unless an election is made pursuant to Section 7 below and subject to
Section 10 and Section 23.2 and subject to certification by the Committee that
the Performance Goal has been achieved and other vesting conditions have been
satisfied, the Participant will receive a distribution with respect to the
Vested Units within 75 days following the earlier of (i) the last day of the
Performance Period (the “Distribution Date”) or (ii) the date of termination due
to a Change in Control as described in 3.3. The Vested Units will be settled and
distributed in Shares (either in book-entry form or otherwise) or, at the
Company’s option, paid in an amount of cash

4

--------------------------------------------------------------------------------



as set forth in Section 6.2. All distributions in Shares shall be in the form of
whole Shares, and any fractional Share shall be distributed in cash in an amount
equal to the value of such fractional Share determined based on the Fair Market
Value of a Share on the Vesting Date.


6.2    If the Company elects to settle the Participant’s Vested Units in cash,
the amount of cash payable with respect to each Vested Unit shall be equal to
the Fair Market Value of a Share on the Vesting Date.


6.3    To the extent that the Participant does not vest in any Performance Units
on or before the end of the Performance Period, all interest in such Performance
Units and any additional Performance Units attributable to Dividend Equivalents
shall be forfeited. The Participant has no right or interest in any Performance
Units that are forfeited.


7.Deferral Election for Officers.


7.1    If the Participant is an officer of the Company, the Participant may
irrevocably elect to defer the Distribution Date of Performance Units, Shares
and cash that the Participant becomes entitled to receive under this Agreement
(the “Deferred Amounts”) to a later date, by filing with the Committee, on or
before the deferral election date (the “Election Deadline”) described in Section
7.2 below, a signed written irrevocable election (the “Election”) which shall be
in the form substantially the same as attached hereto as Exhibit C, or as
otherwise approved by the Committee.


7.2    Any such Election shall be filed with the Committee on or before the
Election Deadline, which shall be August 17, 2018, the date that is six (6)
months before the end of the Performance Period, and shall become effective and
irrevocable on such date provided that the Participant performs services for the
Company continuously from the later of the beginning of the Performance Period
or the date the Performance Goal was established through the Election Deadline.
Notwithstanding the foregoing, in no event shall the Participant’s Election
become effective if any portion of the Deferred Amounts has become readily
ascertainable (within the meaning of Section 409A) and is substantially certain
to be paid the Participant as of the Election Deadline. To defer the
Distribution Date, the Participant must elect to defer one-hundred percent
(100%) of the Deferred Amounts. Subject to Section 23.2, the Deferred Amounts
shall be distributed to Participant at the time and in the form set forth in the
Election (the “Deferred Date”). Notwithstanding a Participant’s Election
pursuant to this Section 7, if a Change in Ownership or Control (within the
meaning of Section 409A) occurs prior to the Deferred Date, the Deferred Amounts
will be distributed to the Participant on the date of the Change in Ownership or
Control.


7.3    This Section 7 shall be applicable solely to the Award and shall not
apply to any other compensation payable to the Participant under the Plan or
otherwise. The right to make a deferral election under this Section 7 is
expressly limited to officers of the Company or any

5

--------------------------------------------------------------------------------



subset thereof as determined by the Committee from time to time. This Agreement
shall not permit a subsequent election to delay or modify the form of payment
unless authorized and agreed upon in writing by the Company and Participant and
such subsequent election complies with Section 409A.


8.Conditions to Issuance or Transfer of Shares. The issuance and transfer of
Shares shall be subject to compliance by the Company and the Participant with
all applicable laws, rules and regulations (“Applicable Laws”) and also to such
approvals by governmental agencies as may be deemed appropriate to comply with
relevant securities laws and regulations. No Shares shall be issued or
transferred unless and until any then applicable requirements of Applicable Laws
and regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.


9.Tax Withholding. Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required federal, state and
local taxes, domestic or foreign, including payroll taxes, in respect of the
Award and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Company
shall have no obligation to issue any Shares to any Participant unless and until
the Participant has made arrangements, satisfactory to the Company in its sole
discretion, to satisfy the Participant’s tax liability resulting from the
vesting or settlement of the Vested Units. The amount of such withholding shall
be determined by the Company. The Committee, in its sole discretion, may permit
or require the Participant to satisfy any such tax withholding obligation by any
of, or a combination of, the following means:


9.1     tendering a cash payment or check payable to the Company.


9.2    authorizing the Company to withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant.


9.3    authorizing the Company to withhold Shares from the Shares otherwise
issuable to the Participant as a result of the vesting of the Performance Units;
provided, however, that no Shares shall be withheld with a value exceeding the
minimum amount of tax required to be withheld by Applicable Law.


9.4    delivering to the Company previously owned and unencumbered Shares having
a then current Fair Market Value not exceeding the minimum amount of tax
required to be withheld by Applicable Law.


10.Rights as Shareholder. Except as otherwise provided in the Agreement, the
Participant shall not have any of the rights or privileges of a shareholder with
respect to the Shares underlying the Performance Units unless and until the
Performance Units vest and certificates

6

--------------------------------------------------------------------------------



representing such Shares (which may be in book-entry form) have been issued and
recorded on the Company’s records, and delivered to the Participant or to an
escrow account for the Participant’s benefit. After such issuance, recordation
and delivery, Participant will have the rights of a shareholder of the Company
with respect to such Shares, including without limitation, voting rights and the
right to receipt of dividends and distributions on such Shares.


11.No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant to serve as an employee or other service provider of
the Company. Further, nothing in the Plan or this Agreement shall be construed
to limit the discretion of the Company to terminate the services of the
Participant at any time, with or without Cause.


12.Adjustments. In the event of a change in capitalization described in Section
15 of the Plan prior to the end of the Performance Period, other than a dividend
described in Section 5 above, the Performance Units shall be equitably adjusted
or terminated in any manner contemplated by the Plan to reflect the effect of
such event or change in the Company’s capital structure in such a way as to
preserve the value of the Award.


13.Required Participant Repayment/Reduction Provision. Notwithstanding anything
in the Plan or this Agreement to the contrary, all or a portion of the Award
made to the Participant under this Agreement is subject to being called for
repayment to the Company or reduced in any situation where the Board or a
committee thereof determines that fraud, negligence, or intentional misconduct
by the Participant was a contributing factor to the Company having to restate
all or a portion of its financial statement(s). The Committee may determine
whether the Company shall effect any such repayment or reduction: (i) by seeking
repayment from the Participant, (ii) by reducing (subject to Applicable Law and
the Plan’s terms and conditions or any other applicable plan, program, or
arrangement) the amount that would otherwise be awarded or payable to the
Participant under the Award, the Plan or any other compensatory plan,program, or
arrangement maintained by the Company, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s otherwise applicable compensation practices, or
(iv) by any combination of the foregoing. The determination regarding the
Participant’s conduct, and repayment or reduction under this provision shall be
within the Committee’s sole discretion and shall be final and binding on the
Participant and the Company. The Participant, in consideration of the grant of
the Award, and by the Participant's execution of this Agreement, acknowledges
the Participant's understanding and agreement to this provision, and hereby
agrees to make and allow an immediate and complete repayment or reduction in
accordance with this provision in the event of a call for repayment or other
action by the Company or Committee to effect its terms with respect to the
Participant, the Award and/or any other compensation described herein.





7

--------------------------------------------------------------------------------



14.Company Policies. The Participant agrees that the Award will be subject to
any applicable insider trading policies, retention policies and other policies
that may be implemented by the Board, from time to time.


15.Participant Undertaking. The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the terms of this Agreement. It is intended by the Company that the
Plan and Shares covered by the Award are to be registered under the Securities
Act of 1933, as amended, prior to the grant date; provided that in the event
such registration is for any reason not effective for such Shares, the
Participant agrees that all Shares acquired pursuant to the grant will be
acquired for investment and will not be available for sale or tender to any
third party.


16.Beneficiary. The Participant may designate a Beneficiary to receive any
rights of the Participant which may become vested in the event of the
Participant’s death under procedures and in the form established by the
Committee; and in the absence of such designation of a Beneficiary, any such
rights shall be deemed to be transferred to the Participant’s estate.


17.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Senior Vice
President-Administration and Chief Information Officer or his successor who is
in charge of Human Resources of the Company at the Company's principal corporate
offices. Any notice required to be delivered to the Participant under this
Agreement shall be in writing and addressed to the Participant at the
Participant's address as shown in the records of the Company. Either party may
designate another address in writing (or by such other method approved by the
Company) from time to time. Any notice shall be delivered by hand, sent by
telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.


18.Incorporation of the Plan; Conflicts. The Performance Units and the Shares
issued to Participant hereunder are subject to the terms and conditions set
forth in this Agreement and the Plan, which is incorporated herein by reference.
In the event of any inconsistency between (1) the Plan and this Agreement, the
Plan will control, or (2) the resolutions and records of the Board or Committee
and this Agreement, the resolutions and records of the Board or Committee will
control.


19.Successors and Assigns. The Company may assign any of its rights under this
Agreement, and this Agreement will be binding upon and inure to the benefit of
the Company’s successors and assigns. Subject to the restrictions on transfer
set forth herein and the Plan, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.





8

--------------------------------------------------------------------------------



20.No Impact on Other Benefits. The Company does not intend for the value of the
Award or any Vested Units to be included in the Participant’s normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance or similar employee benefit; provided, however, that if there is any
inconsistency between this Agreement and the terms of another benefit plan, the
benefit plan document will control.


21.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Board at any time, in its discretion. The grant
of the Performance Units in this Agreement does not create any contractual right
or other right to receive any Performance Units or other awards in the future.
Future awards, if any, will be at the Committee’s sole discretion. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Participant's employment
with the Company.


22.Amendment. In accordance with the Plan, the Committee may amend or otherwise
modify, suspend, discontinue or terminate this Agreement at any time,
prospectively or retroactively.


23.Section 409A.


23.1    This Award and Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A. Notwithstanding any other provision of the Agreement, any
distributions or payments due hereunder may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any
distributions or payments due hereunder upon a termination of employment shall
only be made upon a "separation from service" as defined in Section 409A. The
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments. Except as provided in Section 7, in
no event may the Participant, directly or indirectly, designate the calendar
year of settlement, distribution or payment.


23.2    If an Award is subject to Section 409A and Participant becomes entitled
to settlement of the Award on account of a separation from service and is a
“specified employee” within the meaning of Section 409A on the date of the
separation from service, then to the extent necessary to prevent any accelerated
or additional tax under Section 409A, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Participant's
separation from service and (b) the Participant’s death (the “Delayed Payment
Date”) and the accumulated amounts shall be distributed or paid in a lump sum
payment on the Delayed Payment Date.


23.3    The Company does not represent that the Award or this Agreement comply
with Section 409A and in no event shall the Company be liable for all or any
portion of any taxes,

9

--------------------------------------------------------------------------------



penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A.


23.4    To the extent that any provision of the Agreement would cause a conflict
with the requirements of Section 409A, or would cause the administration of the
Agreement to fail to satisfy Section 409A, such provision shall be deemed null
and void to the extent permitted by Applicable Law.


24.Entire Agreement. The Plan and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and the Participant with
respect to the subject matter hereof.


25.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.


26.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Oklahoma without regard to the conflict of laws
provisions thereof.


27.Counterparts. This Agreement may be executed in one or more counterparts,
including by way of electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together will constitute one
instrument.


28.Administration of Award; Acceptance. As a condition of receiving this Award,
the Participant agrees that the Committee shall have full and final authority to
construe and interpret the Plan and this Agreement, and to make all other
decisions and determinations as may be required under the Plan or this Agreement
as they may deem necessary or advisable for administration of the Plan or this
Agreement, and that all such interpretations, decisions and determinations shall
be final and binding on the Participant, the Company and all other interested
persons. Any dispute regarding the interpretation of this Agreement shall be
submitted by the Participant or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Participant and the Company. Day-to-day authority and responsibility has been
delegated to the Company’s ONE Gas, Inc. Benefits Committee and its authorized
representatives, and all actions taken thereby shall be entitled to the same
deference as if taken by the Committee itself.

10

--------------------------------------------------------------------------------







The Participant hereby acknowledges receipt of this Agreement, the Notice of
Performance Unit Award and Agreement dated February 16, 2016, and a copy of the
Plan. Participant agrees to be bound by all of the provisions set forth in this
Agreement and the Plan and acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the Performance Units or
disposition of the underlying Shares and that Participant has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.
Participant and accepts the Award under the terms and conditions stated in this
Agreement, subject to all terms and provisions of the Plan, by electronic
acceptance of the grant.





11

--------------------------------------------------------------------------------



Exhibit A
Performance Unit Performance Goal
2016-2019 Performance Period


Subject to the terms of the Agreement, Participant shall vest in a percentage of
the Target Award (including any Dividend Equivalents) at the end of the
Performance Period based on the Company’s ranking for Total Stockholder Return
against the ONE Gas Peer Group listed in Exhibit C, all as determined by the
Committee in its sole discretion.
        
ONE Gas Total Stockholder Return (TSR): vs. ONE Gas Peer Group
ONE Gas TSR Ranking vs. ONE Gas Peer Group
Percentage of Performance Units Earned
90th percentile and above
75th percentile
50th percentile
25th percentile
Below 25th percentile
200%
150%
100%
50%
0%



If ONE Gas’s TSR ranking at the end of the Performance Period is between the
stated percentile levels in the above table, the percentage of the Performance
Units earned will be interpolated between the earning levels. No Performance
Units are earned if ONE Gas’s TSR ranking at the end of the Performance Period
is below the 25th percentile.





--------------------------------------------------------------------------------



Exhibit B
Illustration of Hypothetical 2016-2019 Performance Period
Performance Unit Award Calculation
Illustration assumes 500 Performance Units Granted in February 2016


Total Stockholder Return (TSR) vs. ONE Gas Peer Group


Hypothetical 2016-2019 ONE Gas TSR Ranking = 40th percentile


A 40th percentile TSR ranking earns 80% of Performance Units granted (i.e., 500
units)
as interpolated between 50% and 100% from Table A (see chart below)


400 Performance Units earned*







Total Performance Units Earned


400 Performance Units


400* Performance Units earned out of 500 units granted = 80% “earn-out”
[80% of 500 shares paid and distributed in the form of Shares]































































*In addition, applicable Dividend Equivalents will be added with an 80%
“earn-out”.





--------------------------------------------------------------------------------



Exhibit C


2016-2019 ONE GAS TSR Peer Group




Company Name
Sym
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





In the event that any of the Peer Group companies are not available for
performance comparison either by going out of business, being sold, being merged
into another company or any other reason, then that company will be dropped from
the list and the performance comparison will be made with the remaining Peer
Group companies.



--------------------------------------------------------------------------------



Exhibit D


ONE GAS, Inc. Equity Compensation Plan
Performance Unit Deferral Election




INSTRUCTIONS: This Deferral Election must be completed and returned to [CONTACT]
at ONE Gas, Inc. no later than August 17, 2018 (the “Election Deadline”). This
election becomes irrevocable as of the Election Deadline; provided, however,
this election shall only become effective to the extent permitted by Section
409A.


This Election is made by the undersigned Participant pursuant to the terms of
the ONE GAS, Inc. Equity Compensation Plan (the “Plan”) and that certain
Performance Unit Award Agreement issued to me under the Plan on the 16th day of
February, 2016 (the “Agreement”). Capitalized terms that are used but not
defined herein have the meanings set forth in the Agreement.


1.    Irrevocable Elections as to the Time and Form of Payment


I hereby irrevocably elect to defer the payment and my receipt of all
Performance Units, Shares and cash that I may become entitled to receive
pursuant to the Agreement (the “Deferred Amounts”) from the regularly scheduled
time of payment set forth in Section 6 of the Agreement until a later date as
follows:


A.     Specified Time of Payment Election (Put initials by your choice)


___    I elect to have the Deferred Amounts deferred and paid to me on the later
of (i) the date of my separation from service as an employee of the Company, or
(ii) [________, 20__] in the form specified below.


___    I elect to have the Deferred Amounts deferred and paid to me on the date
of my separation from service as an employee of the Company in the form
specified below.


B.     Form of Payment Election (Put initials by your choice)


___     I elect to receive the Deferred Amounts in a single lump sum payment.


____    I elect to receive the Deferred Amounts in ______(specify 2, 3, 4 or 5)
equal annual installments commencing on the Specified Time of Payment that I
have elected in Part A above, until fully paid. The number of Shares or cash
received in each installment will equal the number and amount, respectively,
that have not been paid as of the date immediately preceding the installment
payment date, divided by the number of installments remaining to be paid as of
the date immediately preceding the installment payment date. The resulting
number shall



--------------------------------------------------------------------------------



be rounded down to the next whole number, except that the final installment
shall be rounded up to the next whole number.


C.     Election in the Event of Death (Put initials by your choice)


___    In the event of my death prior to, or after, the Specified Time of
Payment that I have elected above, I elect to have my named beneficiaries (or my
estate, if I do not have any designated beneficiaries) receive payment and
transfer of the Deferred Amounts in a single lump sum within 60 days following
my death.


___    In the event of my death prior to, or after, the Specified Time of
Payment that I have elected above, I elect to have my named beneficiaries (or my
estate, if I do not have any designated beneficiaries) receive payment and
transfer of the Deferred Amounts in ______ (specify 2, 3, 4 or 5) equal annual
installments commencing within 60 days following my death, until fully paid. The
number of Shares or cash received in each installment will equal the number and
amount, respectively, that have not been paid as of the date immediately
preceding the installment payment date, divided by the number of installments
remaining to be paid as of the same date. The resulting number shall be rounded
down to the next whole number, except that the final installment shall be
rounded up to the next whole number.


D.    Change in Ownership or Control (Mandatory Distribution)


Notwithstanding the above elections, if a Change in Ownership or Control (within
the meaning of Section 409A) occurs prior to the full distribution of the
Deferred Amounts, all Deferred Amounts that have not been paid and transferred
will be paid and transferred on the date of the Change in Ownership or Control.
In the event Shares no longer exist at the time of payment and transfer, each of
the deferred Performance Units shall be converted in a manner that is consistent
with the manner in which Shares held by shareholders of the Company were treated
with respect to the Change in Ownership or Control.


2.    Additional Terms


A.
Unforeseeable Emergency. You may request an accelerated payment of all or a
portion of the Deferred Amounts if you experience an Unforeseeable Emergency (as
defined in the Plan), subject to the requirements set forth in Plan Section
13.5. If approved, payment shall be made in a single lump sum within 90 days
after the approval date.

B.
Specified Employee. If you become entitled to a distribution on account of a
separation from service and you are “specified employee” (within the meaning of
Section 409A) on the date of your separation from service, payment of all or a
portion of your Deferred zAmounts may be delayed in accordance with Plan Section
13.4.




--------------------------------------------------------------------------------



C.
Re-deferrals and Changing the Form of Payment. You may, at the Committee’s
discretion, be permitted to make a re-deferral election with respect to the
amounts deferred hereunder in accordance with Plan Section 13.3.

D.
Withholding. You will be required to satisfy any tax withholding obligations
relating to the Deferred Amounts, and delivery of the Shares or cash will be
conditional upon your satisfaction of such obligations.

 
3.    Acknowledgment


By executing this Election, I acknowledge that:


A.
I have read the terms of the Plan, the Agreement and this Election and agree to
all the terms and conditions.

B.
I understand that any amounts that I defer hereunder are unfunded and unsecured
and subject to the claims of the Company’s creditors in the event of the
Company’s insolvency.

C.
I understand that the Plan, the Agreement and this Election are intended to
comply with Section 409A and that they will be interpreted accordingly. However,
I understand that the Company will have no liability with respect to any failure
to comply with Section 409A.

D.
I understand that this Election will become irrevocable as of the Election
Deadline.

E.
I have consulted with my own tax advisor regarding the tax consequences of
participating in the Plan and making this election.



I hereby make this election as of this ___ day of ____, 20__.




_____________________________________
Participant Signature




_____________________________________
Print Participant’s Name




_____________________________________
Employee ID Number








Copy received this ____ day of ________, 20__,




______________________________________
For the Committee



